Citation Nr: 1820526	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-06 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected bursitis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from July 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which increased the rating for the Veteran's left knee disability to 10 percent disabling, effective May 15, 2010.

In March 2015 and December 2016, the Board remanded the matter for further evidentiary development.  A review of the record shows additional remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In correspondence received in June 2017, the Veteran reported that she received VA medical treatment for her left knee disability in February 2017 and March 2017.  However, records regarding such treatment have not been associated with claims file.  The most recent records regarding VA treatment are dated in December 2016.  On remand, outstanding VA treatment records must be obtained. 

The Board observes that the Veteran has made varying reports regarding flare-ups of the left knee.  Notably, during a June 2010 VA examination, the Veteran reported flare-ups, however, the examiner did not estimate he additional limitation imposed by the flare-ups.  Similarly, in the report of a June 2015 VA examination, it was documented that the Veteran reported daily flare-ups that lasted for varied periods of time.  Again, an opinion regarding additional limitation imposed by the flare-ups was not provided.  The Veteran was provided a VA examination in February 2017.  At that time, the Veteran reported episodic flare-ups that lasted for several days.  The examiner noted that range of motion was unable to be tested due to pain and an active flare-up with swelling on examination.  Notwithstanding, the examiner indicated that in terms of range of motion during the flare-up, the Veteran would exhibit flexion from 0 to 10 degrees and extension from 10 to 0 degrees.

The Board finds that the VA examinations are inadequate to adjudicate the Veteran's left knee claim on appeal prior to February 2017.  In Sharp v. Shulkin, 29 Vet. App. 26, 33-34 (2017), the Court explained that the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a veteran, including during flare-ups.  The examiners should elicit relevant information as to a veteran's flares with a description of the additional functional loss, if any, a veteran suffers during flares.  The examiner should estimate a veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.  In this case, the VA examiners did not estimate the functional loss due to flare-ups during the June 2010 and June 2015 VA examinations.  Further, the frequency, duration, and severity of the Veteran's flare-ups is unclear, to include whether the estimate of the loss of motion during the flare-up noted during that February 2017 VA examination is indicative of previous flare-ups, including those reported during the June 2010 and June 2015 VA examinations.  In light of the forgoing, an addendum opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the necessary efforts to obtain any outstanding and relevant VA medical records pertaining to the Veteran's left knee disability.  Specifically, records dated from December 2016 must be obtained.

2.  Forward the claims claim to the examiner who conducted the February 2017 VA examination to obtain a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the Veteran's left knee during the June 2010 and June 2015 VA examinations.  

Specifically, the examiner must estimate any functional loss in terms of additional degrees of limited motion of the left knee during flare-ups and repetitive use over time noted during the June 2010 and June 2015 VA examinations.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and her description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.  If another examination is deemed necessary by the examiner, this should be scheduled.  

3.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




